DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8, 12-15, 17 and 19 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Park et al (US 2017/0265703).

Claims 1 and 11. An autonomous path treatment system and method, comprising: a path capture device that captures location data during travel to define a path (para 0007, 0036), cleaner receives the map of the cleaning area from an external server; 

a server, located remote from the path capture device, and having: at least one server processor (0009) based on the area map it receives it generates the cleaning path, a map is determined using the coordinates such as area, angle, location etc; first memory storing machine-readable instructions that, when executed by the at least one server processor, causes the server to generate, based upon the location data, a path program defining a sequence of (a) movement directives with coordinate locations and (para 0023,0112), receiving command from the user of the area to be cleaned and the robot performs the task (b) control directives; and an autonomous path treatment robot for autonomously treating the path based upon the path program (para 0225 and 0226), treating the path by continuously scanning the obstacles.  



3. The system of claim 2, the interface communicating with the server using one or more of a cellular carrier, Wi-Fi, the Internet, a satellite, and Bluetooth,(FIG 1) shows the wireless communication to control the robot remotely via a user device such as a mobile phone.  


4. The system of claim 2, the second memory of the autonomous path treatment robot further comprising machine readable instructions that, when executed by the at least one robot processor, control the autonomous path treatment robot to: detect, using at least one of the plurality of sensors, an unexpected obstacle in or near the path of the autonomous path treatment robot (para 0224), an obstacle detection is communicated to the controller such as the mobile device; stop movement of the autonomous path treatment robot; and send a message, to the server via the interface, indicating the unexpected obstacle (para 0231), based on the obstacles detection and the other sensor data, a new map data or the path is created by the mobile controller and communicated to the robot.

5. The system of claim 4, the second memory of the autonomous path treatment robot further comprising machine readable instructions that, when executed by the at least one robot processor, control the autonomous path treatment robot to: receive additional directives from the server; control movement of the autonomous path treatment robot based upon the additional directives to maneuver the autonomous path treatment robot around the unexpected obstacle(para 0231), based on the obstacles detection and the other sensor data, a new map data or the path is created by the mobile controller and communicated to the robot.

6. The system of claim 5, the autonomous path treatment robot further comprising: a propulsion mechanism for moving the autonomous path treatment robot; a steering mechanism for steering the autonomous path treatment robot; the additional directives comprising a sub-program that is stored in the second memory of the autonomous path treatment robot as machine readable instructions that, when executed by the at least one robot processor, control the autonomous path treatment robot to: capture sensor data of the unexpected obstacle from one or more of the plurality of sensors; and activate the propulsion mechanism and the steering mechanism to maneuver the autonomous path treatment robot around the unexpected obstacle while avoiding any collision with the unexpected obstacle or any other object (para 0210-0212, 0231), map data is updated based on the sensor detection of obstacles, then the data is communicated to the controller for an updated map so the robot can continue the cleaning task.

8. The system of claim 1, the first memory of the server further comprising machine- readable instructions stored in the first memory that, when executed by the at least one server processor, cause the server to: receive, from the autonomous path treatment robot at intervals, status information indicative of progress of the autonomous path treatment robot through the sequence of movement directives and the control directives defined by the path program (para 0023, 0112), receiving command from the user of the area to be cleaned and the robot performs the task, the status information having a robot digital signature generated by the autonomous path treatment robot using a robot private key; validate the status information using a robot public key corresponding to the robot private key; and generate documentation that provides evidence of treatment of the path by the autonomous path treatment robot, wherein the documentation is digitally signed by the server and includes the status information received from the autonomous path treatment robot (para, 0110, 0213), a status information such as cleaning task and the battery life of the robot is communicated through the mobile device, it should be noted that the information that is being transferred to the mobile device and displayed, is considered as a document.


12. The method of claim 11, further comprising sending, at intervals, status information from the autonomous path treatment robot to the server, the status information including at least a timestamp, a current location of the autonomous path treatment robot, a current direction of the autonomous path treatment robot, and activity of the components (para, 0110, 0213), a status information such as cleaning task and the battery life of the robot is communicated through the mobile device, it should be noted that the information that is being transferred to the mobile device and displayed, is considered as a document.


13. The method of claim 12, the status information being digitally signed using a private key of the autonomous path treatment robot prior to the status information being sent to the server (para 0231), based on the obstacle’s detection and the other sensor data, a new map data or the path is created by the mobile controller and communicated to the robot.  

14. The method of claim 12, the path program being received, and the status information being sent, via a wireless interface of the autonomous path treatment robot (FIG 1) shows the wireless communication to control the robot remotely via a user device such as a mobile phone.  

15. The method of claim 12, further comprising: sensing an unexpected obstacle in or near the path of the autonomous path treatment robot using at least one of a plurality of sensors; stopping movement of the autonomous path treatment robot; receiving a sub-program from the server in response to the status information indicating the unexpected obstacle; controlling movement of the autonomous path treatment robot using the sub- program to maneuver the autonomous path treatment robot around the unexpected obstacle (para 0225 and 0226), treating the path by continuously scanning the obstacles by maneuvering around it.
  
17. The method of claim 12, further comprising: sensing an unexpected obstacle in or near the path of the autonomous path treatment robot using at least one of a plurality of sensors; recognizing the unexpected obstacle as being previously encountered; and controlling movement of the autonomous path treatment robot, based upon a sub- program previously received from the server and corresponding to the unexpected obstacle, to maneuver the autonomous path treatment robot around the unexpected obstacle and back to the path defined by the coordinate locations (para 0231), based on the obstacle’s detection and the other sensor data, a new map data or the path is created by the mobile controller and communicated to the robot.  .  

19. The method of claim 17, further comprising: sensing, under control of the sub-program, the unexpected obstacle using at least one of the plurality of sensors; and maneuvering, under control of the sub-program, the autonomous path treatment robot around the unexpected obstacle while avoiding any collision with the unexpected obstacle or any other object and back to the path defined by the coordinate locations (para 0231), based on the obstacle’s detection and the other sensor data, a new map data or the path is created by the mobile controller and communicated to the robot.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 9-10, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2017/0265703), in view of Booher (US 2016/0091898). 

Claims 7 and 20, Park teaches a robot vacuum that has cleaning brush and a roller, however silent on having (a) a rotatable brush for clearing snow from the path, (b) a spreader device for treating the path with a granular treatment material, (c) a sprayer device for treating the path with a liquid, and (d) a mower deck for mowing grass on the path; however Booher teaches a cleaning robot that has path cleaning brush, sprayer etc needed for cleaning the street or lawn or snow (see abstract); therefore it would have been obvious to ordinary skilled artisan prior to the applicant’s closest priority date of this application to provide additional tool attachments to the robot as needed for cleaning purpose. 

Claim 9. The system of claim 8, the status information including an image of an unexpected obstacle preventing the autonomous path treatment robot from treating a portion of the path, wherein the generated documentation includes the image of the unexpected object as a reason why the portion of the path has not been treated (para 0225 and 0226), treating the path by continuously scanning the obstacles.  Capturing an image of an obstacle is within the knowledge of ordinary skilled artisan to be shared remotely with the server specially when the cleaning device is equipped with the image and camera sensor.

Claim 10. Park is silent on the path capture device comprising the autonomous path treatment robot operating under manual control; however Booher discloses the manual pacement of the robot within the cleaning path or area (see summary where manually placing the robot into the area where a task should be performed), therefore it within the knowledge of ordinary skilled artisan to provide the various operating mode of the robot. 

Claims 16 and 18. Park discloses the various sensor’s within the robot cleaning, however silent on disclosing the plurality of sensors being selected from the group comprising a camera, RADAR, LIDAR, infrared, ultrasonic sensor, an inertial platform, a GPS receiver, an accelerometer, a gyroscope, a compass, a proximity sensor, a battery gauge, a fuel gauge, an ambient air temperature sensor, a relative humidity sensor, an atmospheric pressure sensor, an oil level sensor, an engine temperature sensor, and a wheel rotation sensor; however having sensor’s within the cleaning device as needed is within the knowledge of ordinary skilled artisan as needed for various sensing and operating purpose. 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315.  The examiner can normally be reached on M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MASUD . AHMED
Primary Examiner
Art Unit 3619



/MASUD AHMED/Primary Examiner, Art Unit 3619